Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10, 15 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albert et al (US 2019/0361223 A1).

Regarding claim 1, Albert et al discloses a microelectromechanical system (MEMS) device (Figs. 1-15b) comprising:
an oscillator structure (Fig. 2, 10) configured to oscillate about a rotation axis (Fig. 2, A);
a frame (20) that is rotationally fixed, the frame comprising a frame recess within which the oscillator structure is suspended (see recess interior of frame 20); and
a suspension assembly (Fig. 2, 30) mechanically coupled to and between the oscillator structure (10) and the frame (20, 172), the suspension assembly configured to suspend the oscillator structure (10) within the frame recess (recess interior of frame 20),

wherein the suspension assembly (30, Fig. 11) comprises:
a central support beam (150) that extends lengthwise along the rotation axis (A), the central support beam being mechanically coupled to and between the oscillator structure (10) and the frame (20);
a first outer support beam (152a) mechanically coupled to the oscillator structure (10) and laterally displaced from the central support beam (150) in a first direction orthogonal (y-axis, see Fig. 1) to the rotation axis (A);
at least one first interior support beam (152b) directly coupled to and between the central support beam (150) and the first outer support beam (152a);
a second outer support beam (154b) mechanically coupled to the oscillator structure (10) and laterally displaced from the central support beam (150) in a second direction orthogonal (- y-axis, see Fig. 1) to the rotation axis (A), wherein the second direction (y-axis) is opposite to the first direction (- y-axis); and
at least one second interior support beam (154a) directly coupled to and between the central support beam (150) and the second outer support beam (154b).

Regarding claim 2, the MEMS device of claim 1, wherein the oscillator structure (10), the frame (20), and the suspension assembly (30) form a one-piece integral construction made of a semiconductor material (paras 82 and 88).

Regarding claim 3. The MEMS device of claim 2, wherein the oscillator structure (10), the frame (20), and the suspension assembly (30) share a common main surface (para 82, “using only one SOI wafer”.)

Regarding claim 4, the MEMS device of claim 1, wherein the suspension assembly further comprises an oscillator structure (60) interface that mechanically couples the central support beam (150=150a+150b), the first outer support beam (152a), and the second outer support beam (154b) to the oscillator structure (10, see Fig. 11).

Regarding claim 5, the MEMS device of claim 4, wherein:
the first outer support beam (152a) and the second outer support beam (154b) both extend from the oscillator structure (60) interface partially towards the frame (172) in parallel to the rotation axis (A, see Fig. 11).

Regarding claim 6, the MEMS device of claim 4, wherein:
the first outer support beam (152a) and the second outer support beam (154b) both extend obliquely from the oscillator structure (60) interface partially towards the frame (172).

Regarding claim 7, the MEMS device of claim 1, wherein:
each of the at least one first interior support beam (152b) extends obliquely from the central support beam (150) to the first outer support beam (152a), and
each of the at least one second interior support beam (154a) extends obliquely from the central support beam (150) to the second outer support beam (154b).

Regarding claim 9, the MEMS device of claim 7, wherein:
the at least one first interior support beam (152b) is symmetric with the at least one second interior support beam (154a) about the rotation axis (A, see Fig. 11).

Regarding claim 10, the MEMS device of claim 9, wherein:
each of the at least one first interior support beam (152b) is aligned with a different one of the at least one second interior support beam (154a) to form an interior support beam, wherein each interior support beam pair forms a V-shape (152b and 154a form a V-shape as shown in Fig. 11).

Regarding claim 15, the MEMS device of claim 1, wherein:
the central support beam (150), the first outer support beam (152a), and the at least one first interior support beam (152b) define at least one first cavity therebetween (see cavity therebetween see Fig. 11), and
the central support beam (150), the second outer support beam (154b), and the at least one second interior support beam(154a) define at least one second cavity therebetween (see cavity therebetween, see Fig. 11).

Regarding claim 21, the MEMS device of claim 1, wherein the suspension assembly (10) further comprises a frame structure (70) interface that mechanically couples the central support beam (150), the first outer support beam (152a), and the second outer support beam (154b) to the frame (70 and 172, see Fig. 11).

Regarding claim 22, the MEMS device of claim 21, wherein:
the first outer support beam (152a) and the second outer support beam (154b) both extend from the frame structure interface partially towards the oscillator structure in parallel to the rotation axis (see Fig. 11).

Regarding claim 23, the MEMS device of claim 21, wherein:
the first outer support beam (152a) and the second outer support beam (154b) both extend obliquely from the frame structure interface partially towards the oscillator structure (see Fig. 11).

	Further, the MEMS device further comprising a driver configured to drive an oscillation of the oscillator structure about the rotation axis (paras 25, 29, 39, 46, 58),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al (US 2019/0361223 A1).
Regarding claims 17, 19, 20, 25 and 27, Albert et al discloses the MEMS device as set forth in the claimed combination except for wherein the oscillator structure incudes a main surface having a dimension of at least 5 millimeters, the main surface being arranged opposite to the frame recess, and
wherein the suspension assembly enables the driver to drive the oscillation at a resonance frequency of at least 2 kHz with a maximum deflection angle of at least 10° while limiting a mechanical stress level of the central support beam to 3GPa or less;
wherein the central support beam has a thickness dimension and a width dimension that provide a rotational stiffness in a rotational direction of the oscillation about the rotation axis sufficient to enable the driver to drive the oscillation at a resonance frequency of at least 2 kHz with a maximum deflection angle of at least 10° while limiting a mechanical stress level of the central support beam to 3GPa or less; or
wherein the central support beam has a thickness dimension and a width dimension that provide a rotational stiffness in a rotational direction of the oscillation about the rotation axis sufficient to enable the driver to drive the oscillation at a resonance frequency of at least 2 kHz with a maximum deflection angle of at least 10° while limiting a mechanical stress level of the central support beam to 2GPa or less.
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to choose the claimed values since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art as being motivated to precisely drive the rotation of the MEMS device.

Regarding claim 18, the MEMS device of claim 17, wherein the dimension is a diameter or a length of the main surface of the oscillator structure (see Fig. 11).

Regarding claim 26, the oscillator system of claim 25, wherein the oscillator structure is a microelectromechanical system (MEMS) mirror and the main surface is a reflective surface (para 27).

Allowable Subject Matter
Claims 8, 11-14, 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the each of the at least one first interior support beam has a first connection point to the central support beam and a second connection point to the first outer support beam, wherein each first connection point has a first corresponding lateral distance from the frame and each second connection point has a second corresponding lateral distance from the frame that is greater than the first corresponding lateral distance, and each of the at least one second interior support beam has a third connection point to the central support beam and a fourth connection point to the second outer support beam, wherein each third connection point has a third corresponding lateral distance from the frame and each fourth connection point has a fourth corresponding lateral distance from the frame that is greater than the third corresponding lateral distance as set forth in the claimed combination;
Regarding claim 11, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the at least one first interior support beam is asymmetric with the at least one second interior support beam about the rotation axis as set forth in the claimed combination; 
Regarding claims 12-14, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the each of the at least one first interior support beam extends orthogonally from the central support beam to the first outer support beam in the first direction, and
each of the at least one second interior support beam extends orthogonally from the central support beam to the second outer support beam in the second direction as set forth in the claimed combination;
Regarding claim 16, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the at least one first interior support beam includes a plurality of first interior support beams, each being directly coupled to and between the central support beam and the first outer support beam, and the at least one second interior support beam includes a plurality of second interior support beams, each being directly coupled to and between the central support beam and the second outer support beam as set forth in the claimed combination; and 
Regarding claim 24, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest the suspension assembly further comprises:	
a first additional outer support beam mechanically coupled to the oscillator structure and laterally displaced from the central support beam and from the first outer support beam in the first direction, the first additional outer support beam being spaced further from the central support beam than the first outer support beam in the first direction;
at least one first additional interior support beam directly coupled to and between the first additional outer support beam and the first outer support beam;
a second additional outer support beam mechanically coupled to the oscillator structure and laterally displaced from the central support beam and from the second outer support beam in the second direction, the second additional outer support beam being spaced further from the central support beam than the second outer support beam in the second direction; and
at least one second additional interior support beam directly coupled to and between the second additional outer support beam and the second outer support beam as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/30/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872